The questions raised in the appeal are predicated upon the refusal of the trial judge to give certain written charges requested by the defendant. While it is noted in the record that the clerk will here set out the court's oral charge, an examination of the record fails to disclose the same, and the ruling of this and the Supreme Court is to the effect that, in the absence of the oral charge of the court, the written refused charges will not be reviewed, in that they may have been covered by the oral charge; in fact the presumption being they were so covered, in the absence of the oral charge. Climer et al. v. St. Clair et al., 200 Ala. 656, 77 So. 30.
The proceedings and judgment appearing to be regular, the case must be affirmed.
Affirmed.